Smith, J.
This is an application for the issuance of a Writ of Certiorari. Petitioner seeks a review in this Court of a summary hearing and consequent suspension of his operator’s license by the former Rutland Municipal Court (now District Court), under the provisions of 23 V.S.A. §1191.
The record before us shows that the summary hearing and suspension of petitioner’s operator’s license, took place on April 11, 1966. The case came on for argument before this Court on October 12, 1966, at which time the six months suspension of the license to operate had expired, and was no longer in effect. The question sought to be presented is moot. Any question of law raised by the application for the issuance of the writ would be in the abstract, not affecting the merits of the cause.

The order is “Petition dismissed.”